Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Ruth’s Hospitality Group, Inc.: We consent to the incorporation by reference in the registration statements on FormsS-3 (No.333-171485 and 333-160231) and FormsS-8 (No.333-127681, 333-182845 and 333-196836) of Ruth’s Hospitality Group, Inc. of our reports dated March 10, 2015 with respect to the consolidated balance sheets of Ruth’s Hospitality Group, Inc. and subsidiaries as of December28, 2014 and December 29, 2013, and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years in the three-year period ended December28, 2014, and the effectiveness of internal control over financial reporting as of December28, 2014, which reports appear in the December28, 2014 annual report on Form10-K of Ruth’s Hospitality Group, Inc. Our report refers to a change in the method of accounting for the recognition of gift card breakage income. /s/ KPMG LLP Orlando, Florida March 10, 2015 Certified Public Accountants
